Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 1 of 15 PageID #: 72




                           UNITED STATE,S DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

     UNITED STATES OF AMERICA,,                    )
                                                   )
       Plaintitr,                                  )
                                                   )
                                                   )      No.   4:19 CR 00901 SRC
                                                   )
 BRANDON SHEI,T,                                  )
                                                  )
       Defendant.

                               GUILTYPLEAAGREEMENT

         The paties hereby agtee, as follows:

1. PARTIES:

         The parties ate Defendant Btandon shell, tepresented by defense counsel Michael

Mahorl a"d the United states of America (heteinaftet "united states" or ,.Govetnmenc),

represented by the office of &e united states Attomey for the Eastem District of Missouri.

This agreement does not, and is not intended to, bind any govetnmental office ot agency othet

than the Uoited States Attomey for the Bastern District of Missouri. The Court is neither a

party to nor bound by this agreement.

2. GUII.TYPLEA:

        A,      The Plea: Putsuaot to Rule 11(c)(1)(A), Fedetal Rules of Criminal procedue,

in   exchange   for Defendant's voluntary plea of guilty to counts one and rwo of        the


                                         Page   I of 15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 2 of 15 PageID #: 73




 Indictrnenq the United States agtees to dismiss Count Three and that no fi:rthet federal

prosecution will be brought in this Disuict telative to Defendant's violations of federal law,

known to the United States at this time, adsing out of the events set forth in   tl-re   Indictment.

        B.     The Sentence: The patties agree that the recommendations contained herein

fairly and accurately set forth some guidelines that may be applicable to this case. The parties

agree thar either party may request a senterice above or below the   u.s. sentencing Guidelines

tange (combination    of Total offense kvel and criminal Histoty           category) ultimately

detetrnined by the court pursuant to any chaptff of the Guidelines, Title 1g, united States

code, section 3553, or any othet provision or rule of law not addressed hetein, Defendant

firlly understands that the crime to which a guilty plea is being entered. into with

respect to count Two, however, tequires a mandatoty minimum term of imprisonment

of seven years (84 months), which shall run consecutive to any tetm of imprisonment

lmposed with rcspect to count       one.   The parties further agree that notice of any such

request (for a sefltence above ot below rhe u.s. Sentencing Guidelines mnge) will be given no

later than ten (10) days prior to sentencing and that said notice shall specify the legal and

factual bases fot the request. The parties undetstand that the court is neithet a party to nor

bound by the Guidelines recommendations agreed to in this document.

3. ELEMENTS:

      As to count one, Defendant admits to knowingly violating Title 1g, United States


                                        Page 2   ol   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 3 of 15 PageID #: 74




 Code, Section 2779, and admits there is a factual basis                for the plea and frrrther fully
understands that the elements of the crime ate:

        (,      Defendant took a motor vehicle ftom dre ptesence of another;

        (ii)    Defendant did so by means of force and violence ot intimidation;

        (iii)   That the motot vehicle had been transported in interstate commetce; and

        (i")    At ot during the time Defendant took the motor vehide             he intended to cause

                death or sedous bodily injury.

       As to Count Two, Defendant admits to knowingly violating Tide 18, United                  States

Code, Section 924(c),       md admits there is a factual        basis   fot the plea and fr:rther fully
undetstaods that the elements of the crime are:

        (,      Defendant committed the crime of carjackin$ and

       (ii)     Defendant knowingly possessed and bmndished a firearm in furthetance ofthat

                crlntc.

4. FACTS:

       The patties agree that the facts in this case are as follows and that the Govemment

would prove these facts beyond a teasonable doubt if the case were to go to trial, These facts

may be consideted as      devant conduct putsuaflt to Section 181.3:

       On or about October 12, 2019, Defendant approached four victims, who had just

exited a black 2013 Kia optima, in the    ateo,   o{ 3722Juniata, in the city of St. Louis, within the



                                           Page 3     of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 4 of 15 PageID #: 75




 Eastem District    of Missourj.   T:he 2073   Kia optima had been transported in intentate

 commerce pdot to that date.

         Btandishing a handgun, Defendant then demanded           tlat the four victims give him all
 theit money. They did so. f)efendant then yelled, "That's not all you have, give me the keys!,,

 one of the victims then handed Defendant the keys to the Kir optima- Meanwh.ile, anothet

one of the victims tlrew several items back    il   the vehicle, includtng his or her iphone.

        Defendant then got in the &ivet's side of the 2013 Kia Optima, dtiving away ftom the

scene   of the ca{acking, In doing so, Defendant took the Kia optima from the presence of

another, speciically fout victims, by force and violence           ot intimidation.   Additionalln

Defendant intended to cause death ot serious bodily iniury to one or more of ttre four victims.

        st   l-ouis Metopolitan Police Department detectives were able to tack the victim,s

iPhone refetenced above; and, therefore, the detectives wcte able locate Defendaot ddving

the 2073 Kia optima, shortly after the cariacking. Defendant eventually pulled over to tlre

curb in ftont of a residence at 5320 oriole in the city of st. Louis. when Defendant then saw

detectivcs, he fled on foot ftom     them. Defendant was ultimately apprehended by              the

detectives. He had a .380 caliber Kel-Tec semiautomatic pistol in his possession, which was

loaded with ten carridges, including one in the chamber.

        After Defendant was apprehended, two of the victims accompaaied detectives to 5320

Odole. The two victims identified Defendant     as the    ca{acker. One of the victims additionally


                                         Page 4     of   15
 Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 5 of 15 PageID #: 76




 viewed the gun that detectives recoveted and said: "I'm one hundred percent [sure] that is the

 gun used in the tobbery he pointed it tight at my face,"

            Defendant admits to knowingly brandishing the .380 caliber semiautomatic pistol

 desctibed above to further the c tiacJrrng. Defendant furhet admits that the .380 caliber

 semiautomatic pistol   .is a   "fueatm"   as defined under federal law, i,e. a weapon that   will expel a

 pro)ectile by the action of an explosive.

 5. STATUTORY PENALTTES:

           As to Count One, Defendant fully undentands that the maximum possible penalry

provided by law fot the crime to which Defendant is pleading guilty is imprisonment of not

mote than 15 years, a fir:e of not more than $250,000, or both such .imprisonment and fine.

The Court shall also impose a pedod of supervised telease ofnot more than 3 yeats.

          As to Count Two, Defendant frrlly undetsands that the maximum possible penaity

provided by law for the crime to which Defendant is pleading guilty is imprisonment of no

less tharr seven years and      not more than life, a fine of not more thao $250,000, ot both such

imprisonment and fine. The Court shall also impose a period of supervised telease of not

more than five years. Defendant also fuIly understands that the ctime to which a guilry plea

.is   being entered requires a mandatory minimum term of impdsonment of at least seven years.

Defendant fully understands that this seflrence of seven years (84 months) is required

by law to run consecutive to any sentence imposed with tespect to Count One.



                                               Page 5   of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 6 of 15 PageID #: 77




 6. U.S. SENTENCING GUIDELINES:                  2018    MANUAL;

        Defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the

Cdmlnal History Category. The patties agtee thar the following are the U.S. Sentencing

Guidelines Total Offense    kvel   provisions that apply.

       A.       Offense Conduct

                                   COUNT ONE: Cariacking

       (i)      Chaoter 2 Offense Conduct:

                G)     Base Offense    Level: The parties agree that the base offense         level for

Corlnt One is 20, as fouod in Section 283.1(a).

                (b)    Specific Offense Chataqteristics: The patties agree that the following

Specific offense characteristics apply to count     one: The parties   agree that 2levels should

be added pwsuant to Section 283.1(b)(5), because the offense involved      t   carlacl<tng.

                      Chapter 3 Adiustments Applicable to Count One

       (,      Acceptance of Responsibilitv: The paries agree that three levels should be

deducted pursuant to section 3E1.1(a) and @), because Defendant has cleatly demonsttated

accePtance   of tesponsibility and tjmely notified the United States of Defendart's intention ro

piead gurtty. The parties agree that Defendant's eligibiliry fot this deduction is based upon

information presendy known. rf subsequent to the taking o[ the guilty piea the government



                                          Page 6   of   15
 Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 7 of 15 PageID #: 78




 teceives new evidence       of   statements   or   conduct by Defendant which    it   be[eves are

 inconsistent with Defendant's eligib.ility for this deduction, the United States may present said

 evidence to the court, and atgue that Defendant should not teceive all ot part of the deduction

pu$uant to Section 3E1.1, without violating the plea,greement.

                         Estimated Total Ofrense Level fot Count One

         (,       Total Offense Levell The paties estimate that the Total Offense I-evel for

Count One is 19, unless defendanr is a Careet Offendet. Depending on rhe underlying offense

and Defendant's criminal history, Defendant could be a cateer offender putsuant to section

481.1.   If    the Court 6nds Defendant is a Career Offender, the Toral Offense I-evel may be

highet and the Ctiminal History Category may be as high as Category          VL   Defendant has

discussed these possibilities with defense counsel. Both patties teserve the right to argue that

Defendant is ot is not a Career Offender.

    COIINT TWO: Brandishing             a   Fitearm in Futthetance of a Crime of Violence

         (r)      Chapter 2 Offense Conduct:

                  (^)   Base Offenee    Levet       As to Count Two, the parties recommend that

the base offense lwel is found in sentencing Guidelines secdon 2K2.4@). Defendant frrlly

utrdercta.rrds    that count Two tequires he serve a mandatory minimum term of
imprisonment of 84 months that will run consecutively to any senterrce imposed as to

Count One,


                                             Page 7   of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 8 of 15 PageID #: 79




                 (b)    Specific Offense Charactedstics: The parties agree that the foilowing

 Specific Offense Charactedstics apply to Count Two: Nooe,

        (ii)    chapter 3 and 4 Adiustments: pursuant to sentencing Gttdeiines section

 2K2.4b), Chapten 3 and 4 of the Sentencing Guidelines do not apply to Count Two,

Theteforc, as to Cou.nt Two, defendant is not entitled to the acceptance of responsibility

reduction under Sentencing Guidelines Section 3E1.1.

        (iii)   Estimated Guidelines: The panies esrimate that Defendant's guidelines

sentence $dth respect to Couot Two will be 84 months (which must run consecutively to any

sentenced imposed as to      count one). Depending on the undedying offense and Defendant's

ctim.ind history however, Defendant could be a career offender pursuant to Section 481.1.

If the coutt finds Defendant     is a Cateet offender, the guidelines sentence may be higher and

the criminal History category may be as high as Category      vI.   Defendant has d.iscussed these

possibilities with defense counsel. Both parties teserve the righr to argue that Defendant is or

is not a Career Offender.

                                  COUNTS ONEANDTWO

       B.       criminal Historjz: fhe determination of Defendant's criminal History
category shall be left to   tle cour. Either   party may challenge,   be   fote and at sentencing the

finding of the Prcsentence Report as to Defeodant's cdminar history and the appiicable




                                          Page 8   of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 9 of 15 PageID #: 80




 category. Defendant's criminal history is kno'xrn to Defendant and is substantially available in

 the Pretrial Senrices Repor.

        C.      Effect of Partiesf U.S. Sentencing Guidelinee Analyeie: The parties             agree

 that the coutt is not bound by the Guidelines analysis agreed to hetein. The parties may not

 have foreseen all applicable Guidelhes. The Court may, in its disuetion, apply ot not apply

 any Guideline despite the agteemeflt hetein and the parties shall not be permitted to withdraw

 from the plea agreement.

7.                                                  NVI               G

       A-      ABpeat Defendant has been        ful1y apprised by deferse counsel    of Defendant,s

tights conceming appeal and fi:lly uoderstands the tight to appeal the sentence under Title 1g,

United States Code, Section 3742.

       (r)     Non-Sentencing Issues: The patties waive all tights to appeal a1l non_

judsdictional, non-sentencing issues, includ.ing, but not limired to, any issues relating to ptetrial

motions, discovery and the guilty plea,

       (ii)    sentencing Issues: In the event thc couft accepts the plea and, after

determining a sentencirg Guidelines range, sentences the Defendant within or below that

range, then, as part of th.is agreement, the Defendant hereby waives all dghts to appeal
                                                                                         all

sentencing issues othet than criminal     History. Similatly, the United   States hereby waives all

tights to appeal all scnrencing issues other than criminal History, ptovided the court
                                                                                       accepts



                                           Page 9   of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 10 of 15 PageID #: 81




the plea and sentences the Defendant to a sentence within or above the Sentencing Guidelines

fange.

          B.      Habeas Corpus: Defendant agtees to waive all tights to contest the conviction

or sefltence in afiy post-conviction proceeding including one pulsuant to Tide 28, United

States code, Section 2255, except       for claims of prosecutorial misconduct ot ineffective

assistance    of counsel.

         C.      Right to Records: Defendant waives all rights, whether       asserred directly or by

a fepresentad.ve,   to fequesr from any department of agency of the United States any tecords

pertaining to the investigation or prosecution of this case, including any records that may be

sought undet the Freedom of Information Act, Title 5, United States Code, Section 522, or

the Privacy Acg Tide 5, United States Code, Section 552(a).

8. OTHER:

         A-      Dieclosuree Required by the United States Ptobation Olnce: Defendant

agrees   to truthfuily complete and sign forms   as   required by the United States ptobation office

ptiot to     sentencing and consents    to the release of       these forms and any supporting

documentation by the United States Ptobation Office to the govemment.

         B       Civil      ot Administtative    Actions      not   B          Effect   on   Othcr

Governmental Agencies: Nothing contained herein limits the rights and authority of the




                                         Page 10 oF 15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 11 of 15 PageID #: 82




 United States to take any civil, tax, immigration/deportation or administratiye action against

 Defendant.

        c.      supetvieed Release: pursuant to any supervised rerease term, the          cout will
 impose standatd conditions upon Defendant and may impose special conditions related to rhe

 ctime defendant commined. These conditions will be testrictions on Defendant to vrhich

 Defendant will be required to adhete. Violation of the condirions of supervised telease

 tesulting in revocation may tequire Defendant to serve a term of imprisonment equai to the

lengtl of the tenn of supervised   telease, but   not greater than the term set foth in Titte      1g,

United states code, Section 3583(e)(3), without ctedit fot the time sewed aftet               telease.

Defendant undentands that patole has been abolished.

       D.      Mandatory special Assessment: pwsuant to Title 1g, united states Code,

section 3013, the court is tequired to impose z mzndatory special assessment of g100 per

count for a toroJ of {200, which Defendant agrees to pay at the time of sentencing. Money

paid by Defendant toward any testitution or fine imposed by the      cour   shall be   fint   used to

pay any unpaid mandatory special assessment.

       E.     Possibility of Detention: Defendant may be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143,

       F                    utl                             eta                         The Coutt
may impose a fing costs of incarceration a-nd costs of supervision.
                                                                    Defendant agrees that any


                                        Page 11   of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 12 of 15 PageID #: 83




 fine imposed by the court will be due and payable immediately. In addition, the court may

 impose restitution       (n addition to   any penalry authorized by law) which       will also be due and
 payable immediately. Pursuant to          Title 18, United        States Code, Section 3663A, m, order   of
 restitution is mandatory fot all cdmes listed in Section 3663A(c). Regardless of the count               of
 convictioq the amount of mandatory testitution imposed shall include all amounts allowefl by

Section 3663A(b) and rhe amount of loss agteed to by the parties, including all televant

cooduct loss. Defendant agrees to provide full restitution to all victims of all charges in the

second superseding Indictrnent rerumed by the gand jury on september 9,2fr19 (Dkr #43).

        G.      Forfeiture: Defendant knowingly and voluntatily waives any right, title, and

interest in all items seized bylaw enforcement officials during the course of their investigation,

whether or not they are subject to forfeiture, and agtees not to contest the vesting of title of

such items in the united States. Defendant agrees that said items may be disposed of by law

enforcement officials in any manner.

9.                       DG           AND             ROFD
        In pleading guilry, Defendant acknowledges, 6rry undetstands and heteby waives his

rights, including but not limited to: the dght ro piead not guilry to the charges; the dght to
                                                                                               be

tried by a jury in   a   public and speedy trial; the right to file pretrial motions, including motions

to suppress or exclude cvidence; the right at such tdal to a ptesumption ofir:noceoce; the tight

to rcquire the govehment to prove the elements of the offenses chatged against Defendant



                                               Page 12   of   75
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 13 of 15 PageID #: 84




  beyond a reasonable doubt; the dght not to testiS; the right not to present any evidence; the

 dght to be ptotected ftom compelled self-inctimination; the tight at trial to confront and cross-

 examine adverse witnesses; the tight to testi$r and present evidence and the dght to
                                                                                      compel

 the attendance of wimesses. Defendaot furthet undetstands that by this guilty plea, Defendant

 expressly waives all the tights set forth in this paragraph.

             Defendant fi:lly undetstands &at Defendant has tle dght to be represented by counsel,

 and   if   necessary, to have the   coutt appoint co,nsel at tda.l and ar evefy other      stage   of the
 proceeding. Defendant's couosel has explained these tights and rfie consequences of
                                                                                     the

 waivet of these rights. Defendant firlly undetstands that, as a result of the guilty plea, no trial

wilt in fact, occut and that the only action temaining to be taken in this        case is the   imposition

of the sentence,

            Defendant is firlly satisfied with the teprcsentation teceived ftom defense counsel.

Defendant has reviewed the govemment's evidence and discussed tre govemment s
                                                                              case and

all possible defenses and defense witnesses with defense counsel. Defense counsel
                                                                                  has

completely and satisfactorily explored all areas which Defendant has requested relative
                                                                                        to the

govemment's case and any defenses.

            The guilty plea could impact defendant's immigration status or result in
                                                                                     deportation.

In patticular, if   any crime to which defendant is piearring goilty   i,   *   "aggtavated felony', as

defi:red by Tide 8, United States code, section 1101(a)(43), removal
                                                                                    or deportation     is


                                             Page 13   of   15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 14 of 15 PageID #: 85




 presumed mandarory. Defense counsel has advised Defendant of the possible immigration

 consequences, including depotation, resulting from the plea.

 10.   VOI,I                NA       RE OF T        GII ILTY         T,F-A   AND PI -EAAGREE      NT:
         This document constitutes the entire egreement betrveen Defendant and the

 govemment, aad no other promises ot inducements have been made, directly ot inditectly, by

 any agent   of the govetnmeng including any Department ofJustice attorney, concerning any

plea to be enteted in this case. In addition, Defendant states that no person has, directly or

indirecdy, tfueatened         or   coerced Defendant      to do or reftain &om do.ing anything      .in

connection with any aspect of this case, including entering a piea of gu.ilty.

        Defendant acLnowledges having voluntarily enteted into both the plea agreement and

the guilty plea. Defendant further acknorpledges that this guilty plea is made of Defendant,s

own ftee            and that Defendant is, in facg guilty.
           'ri.ll

11. CO       SE                S              .P

        After pleading grr.lty            before sentencing,    if   defendant commirc any cdme, other
                                    ""d
than minot ttaffic offenses, violates any conditions ofrelease that tesults in revocation, violates

any term     of this guilty-plea 4greement, intentionally provides misleading incomplete or
,ntruthfiJ infotmation to the u.s. Ptobation office or fails to appear fot sentencing the

United States, at its optioq may be released from its obligations under this agreement. The

Govemment may also, in its disuetion, proceed with this agreement and may advocate fot



                                               Page 14   of15
Case: 4:19-cr-00901-SRC Doc. #: 41 Filed: 02/11/21 Page: 15 of 15 PageID #: 86




any sentencing position supported by the facts, including but not.limited to obstnrction         of

iustice and denial of acceptance of tesponsibility.

12. NO RIGHTTO WITHDRAW GUILTYPI.EA:

          Pufiuant to Rule 11(c) and (d), Federal Rules of Ctiminal Procedute, Defendant

understands that there wiII be no right to withdraw the plea entered under this agreement,

except where the Court rejects those portions   of the plea agteement which   deal   with   charges

the govemment agrees to dismiss ot not to bting.

                                               ,,--t                I
)-r-   Date
           >   t
                                                CASSANDRA J. WIEMKEN, #91 586KY
                                                Assistant United Sta ftomey


  2ls/2r
       Date                                     I}        N   SHEII
                                                Defendant


 219l2r                                               /s/Michael P. Mahon
       Date                                    MICHAELMAHON
                                               Attomey for Defendant




                                         Page 75   of   15
